Citation Nr: 1719787	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-33 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right great toe amputation, previously evaluated as post-operative right great toe with prostheses.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to an evaluation in excess of 10 percent for post-operative right great toe with prostheses.  Additionally, during the pendency of the appeal, a July 2014 rating decision continued a 10 percent rating for post-operative right great toe with prostheses.  Thereafter, an August 2016 rating decision recharacterized the Veteran's right toe disability as right great toe amputation and continued a 10 percent evaluation.

In October 2016, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  A transcript this hearing is associated with the claim file.  

During the October 2016 Board hearing, the Veteran submitted additional evidence in the form of Social Security Administration records and waived his right to initial consideration of the additional evidence by the agency of original jurisdiction (AOJ).  The hearing transcript also reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In November 2016, the Veteran, via his representative, submitted additional records from the Social Security Administration.  He did not waive his right to initial consideration of this evidence by the AOJ.  Nevertheless, as the claims must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the specified development is completed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran's TDIU claim was most recently denied in an unappealed July 2014 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for a higher evaluation for the right great toe disability currently before the Board, as the Veteran, in a December 2013 application for TDIU, and in other statements, asserted he was unemployable in part, due to his service-connected right great toe disability, which he has consistently referred to as a right foot disability.  As such, entitlement to a TDIU is before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In April 2010, the Veteran submitted two VA Form 21-4142, authorization and consent forms, and listed treatment from the VA Medical Centers in Marion, Indiana and Fort Wayne, Indiana, each part of the VA Northern Indiana Health Care System, and while the Veteran did not specify any dates of treatment or any specific disabilities, such records are presumptively relevant to the Veteran's right toe claim on appeal as such forms were submitted during the pendency of the claim.  Additionally, the August 2016 rating decision referenced review of VA treatment records not associated with the claims file.  Specifically, the August 2016 rating decision referenced review of VA treatment records from VA Northern Indiana Health Care System dated from March 2014 to July 2016.  However, the record reflects VA treatments associated with the claims file from the VA Northern Indiana Health Care System are dated from June 2012 to April 2016.  Also of record are VA treatment records, from the North Florida/South Georgia Veterans Health System, dated from December 2012 to January 2013.  However, there are no records from the VA Northern Indiana Health Care System dated from 2010 to June 2012, or after April 2016.  Thus, on remand, any and all VA treatment records, to include from 2010 from the VA Northern Indiana Health Care System and updated VA treatment records, since April 2016, as well as any additional records from the North Florida/South Georgia Veterans Health System should be obtained and associated with the claims file.

Additionally, the Board finds pursuant to the duty to assist, the Veteran should be afforded another examination with respect to his right toe disability.  The Veteran's service-connected right great toe disability is currently rated under Diagnostic Code 5171.  Diagnostic Code 5171 rates amputation of the great toe, and provides amputation of the great toe with removal of the metatarsal head be rated at 30 percent disabling, while amputation of the great toe without metatarsal involvement be rated at 10 percent disabling.  See 38 C.F.R. § 4.71a (2016).  In this regard, the Board finds the most recent June 2016 amputations disability benefit questionnaire is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Specifically, the June 2016 examiner provided a finding that the Veteran had an amputation of the great right toe in 1979 but also found the Veteran's toes were intact, including the great toes, and noted the Veteran had no function of the right great toe.  Furthermore, a September 2010 VA feet examiner did not provide a finding with regard to any amputation of the Veteran's right great toe but did diagnosis, in pertinent part, hallux valgus status post-surgical correction and fusion of the right first metatarsal phalangeal joint and also stated the Veteran did not report for scheduled x-rays.  In October 2016 testimony, the Veteran stated he had an operation which resulted in partial amputation of his right great toe and that such amputation included the metatarsal head; however, he subsequently clarified the surgery shortened his right great toe.  Thus, the Board is of the opinion that the full extent of the Veteran's right great toe disability is unclear from the record, specifically whether there has been any amputation of the Veteran's right great toe which included metatarsal head involvement.  Accordingly, the Board finds that the Veteran should be accorded a VA examination which fully documents the extent of his service-connected right great toe disability and addresses the impact of this disability with respect to his TDIU claim.

The issues of entitlement to service connection for a back disability and bilateral leg disability have been raised by the record in a December 2013 statement from the Veteran, but they have not been adjudicated by the AOJ, nor developed for appellate consideration.  Therefore, the Board does not have jurisdiction over them.  However, the Board finds that such issues are inextricably intertwined with the TDIU issue on appeal.  As such, they must be adjudicated prior to appellate consideration of the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records, to the extent they exist, to include VA treatment records from the VA Northern Indiana Health Care System, from 2010 to June 2012, and since April 2016, as well as any additional records from the North Florida/South Georgia Veterans Health System, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

2.  After obtaining any additional VA treatment records to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected right great toe disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The examiner must specifically state whether the Veteran's right great toe is amputated, and if so to what extent, specifically whether there was removal of the metatarsal head.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right great toe disability, could significantly limit functional ability during flare-ups, during periods of repeated use, fatigability, incoordination, pain on movement, and weakness.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the examiner should describe all functional impairment caused solely by the Veteran's service-connected disabilities, to include his service-connected right great toe disability, on the Veteran's ability to function in an occupational environment, and document any education and work experience reported by the Veteran during the examination.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Adjudicate the issues of service connection for a back disability and service connection for bilateral leg disability.  Notice of the determination, and the Veteran's appellate rights, should be provided to the Veteran and his representative.  Only if a timely notice of disagreement has been received, and after issuance of a statement of the case, a timely substantive appeal is received, should the matters be referred to the Board for appellate consideration.

5.  Finally, after undertaking any other development deemed appropriate, to include adjudication of the service connection issues referenced above as such relate to the TDIU claim, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


